ACCEPTED

                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         1/21/2015 5:13:47 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-14-00581-CR

                                          In the                            FILED IN
                                    Court of Appeals                 1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the                     1/21/2015 5:13:47 PM
                             First Judicial District of Texas        CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                              

                                    No. 1933896
                  In the County Criminal Court at Law Number 2 of
                                Harris County, Texas

                              

                                  BRODIES E. MYLES
                                      Appellant
                                         v.
                                 THE STATE OF TEXAS
                                       Appellee

                              

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                              

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.1(a)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in this case, and, in support thereof,

presents the following:
1. In the County Criminal Court at Law Number 2 of Harris County, Texas, in

   The State of Texas v. Brodies E. Myles, Cause Number 1933896, appellant was

   charged with driving with a suspended license.

2. Appellant was sentenced to three days incarceration in the Harris County Jail

   and a $100 fine.

3. The State’s brief was due on January 21, 2015.

5. An extension of time in which to file the State’s brief is requested until February

   20, 2015.

6. No previous extension has been requested by the State.

7. The facts relied upon to explain the need for this extension are:

   a) The undersigned attorney was assigned this case in December 2014;

   b) Since the undersigned attorney was assigned this case, the attorney finished

      writing the State’s briefs in the following cases:

      (1) Cause Number 01-13-00931-CR, Melissa Dromgoole, Appellant v. The State

          of Texas, Appellee, which involves four points of error and thirteen

          volumes of the reporter’s record;

      (2) Cause Number 01-13-00822-CR, Gregorio Guerrero, Appellant v. The State of

          Texas, Appellee, which involves one points of error and three volumes of

          the reporter’s record; and
   (3) Cause Number 14-14-00152-CR, David Dean Harris, Appellant v. The State

      of Texas, Appellee, which involves three points of error and fourteen

      volumes of the reporter’s record.

c) The undersigned attorney is also currently engaged in the preparation of the

   State’s Brief in the following appellate cause numbers:

   (1) Cause Numbers 01-14-00400-CR, Timothy Wayne Fisher, Appellant v. The

      State of Texas, Appellee, which involves one point of error, with four

      subpoints of error, and fifteen volumes of the reporter’s record;

   (2) Cause Number 14-14-00386-CR, Rodney Rochell, Appellant v. The State of

      Texas, Appellee, which involves one point of error and five volumes of

      the reporter’s record;

   (3) Cause Number 14-14-00473-CR, Jimmy Earl Van-Cleave, Appellant v. The

      State of Texas, Appellee, which involves two points of error and four

      volumes of the reporter’s record;

   (4) Cause Numbers 01-12-00447-CR and 01-12-00448-CR, Samuel Espinoza

      Rodriguez, Appellant v. The State of Texas, Appellee, which involves fourteen

      points of error and nine volumes of the reporter’s record; and

   (5) Cause Number 01-14-00421-CR, Eric Dewayne Small, Appellant v. The State

      of Texas, Appellee, which involves six points of error and eight volumes of

      the reporter’s record.
WHEREFORE, the State prays that this Court will grant an extension of time until

February 20, 2015 in which to file the State’s brief in this case.




                                                        Respectfully submitted,

                                                        /s/                         Carly Dessauer
                                                        ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                        CARLY DESSAUER
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        State Bar No. 24069083
                                                        dessauer_carly@dao.hctx.net
                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument will be served to

appellant’s attorney on January 21, 2015 through TexFile:


Angela L. Cameron
Assistant Public Defender, Harris County
1201 Franklin Street, 13th Floor
Houston, Texas 77002
angela.cameron@pdo.hctx.net


                                                    /s/                          Carly Dessauer
                                                    ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                    CARLY DESSAUER
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24069083
                                                    dessauer_carly@dao.hctx.net
                                                    curry_alan@dao.hctx.net
Date: January 21, 2015